          Case 7:20-cv-04373-PMH Document 13 Filed 11/02/20 Page 1 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X
 FELIX URGILES,

                                  Plaintiff,
 v.                                                            ORDER

 DEPARTMENT OF CORRECTIONS OF NEW                              20-CV-04373 (PMH)
 YORK STATE, et al.,

                                    Defendants.
 ---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

        On October 14, 2020, the Court issued an Order to Show Cause why this action should not

be dismissed with prejudice for want of prosecution pursuant to Fed. R. Civ. P. 41(b). (Doc. 11).

On October 29, 2020, the Court received a letter from the pro se Plaintiff dated October 19, 2020.

(Doc. 12). As an initial matter, the Court reiterates to Plaintiff that its prior Orders did not instruct

Plaintiff to provide the names of the John Doe correction officers, nurses and doctors (the “John

Doe Defendants”); rather, the Court has instructed Plaintiff to provide more specific details about

the dates and times that he is alleging that he was mistreated by correction officers, nurses and

doctors; the number of different nurses, correction officers and doctors he seeks to name as

defendants in this lawsuit; and physical descriptions (including gender, height, approximate

weight, hair color, skin tone, any other defining feature) of these John Doe Defendants. (Docs. 10,

11).

        In his letter, Plaintiff provided the name of a putative defendant, Sergeant Brown, who was

not named as a defendant in Plaintiff’s complaint, but appears to have been described in his

pleading as the John Doe Sergeant who told Plaintiff to “keep grieving” on May 5, 2020. (See Doc.

2). Thus, the Court directs the New York State Attorney General to review the information
          Case 7:20-cv-04373-PMH Document 13 Filed 11/02/20 Page 2 of 3




contained in Plaintiff’s October 19, 2020 letter, ascertain the identity and badge number of the

Sergeant described therein, and to advise whether the information contained in Plaintiff’s letter

assists in identifying any of the John Doe Defendants. The New York State Attorney General’s

response is due by November 16, 2020.

        Plaintiff’s October 19, 2020 letter also requested the appointment of pro bono counsel. (See

Doc. 12). For the following reasons, Plaintiff’s application is denied.

        Unlike in criminal proceedings, in civil cases, the Court does not have the power to obligate

attorneys to represent indigent pro se litigants in civil cases. Mallard v. U.S. Dist. Court for the S. Dist.

of Iowa, 490 U.S. 296, 301–310 (1989). Instead, pursuant to 28 U.S.C. § 1915(e)(l), the Court may, at

its discretion, order that the Pro Se Office request an attorney to represent an indigent litigant by

placing the matter on a list circulated to attorneys who are members of the Court's pro bono panel. See

Palacio v. City of New York, 489 F. Supp. 2d 335, 344 (S.D.N.Y. 2007). The Second Circuit set forth

the standards governing the appointment of counsel in pro se cases in Hendricks v. Coughlin, 114 F.3d

390,392 (2d Cir. 1997), Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d Cir. 1989), and Hodge v.

Police Officers, 802 F.2d 58, 60-62 (2d Cir. 1986). These cases direct the district courts to “first

determine whether the indigent's position seems likely to be of substance," Hodge, 802 F.2d at 61, and

then, if this threshold is met, to consider the complexity of the legal issues, and the need for expertly

conducted cross-examination to test veracity.” Cooper, 877 F.2d at 172; accord Hendricks, 114 F.3d

at 392 (quoting Hodge, 802 F.2d at 61-62). “Even where the claim is not frivolous, counsel is often

unwarranted where the indigent’s chances of success are extremely slim,” and the Court should

determine whether the pro se litigant’s “position seems likely to be of substance,” or shows “some

chance of success.” Hodge, 802 F.2d at 60-61.

        In his instant application, Plaintiff does not provide a reason why he requires the appointment

of pro bono counsel in this case. (See Doc. 12). This action is still in its early stages, defendants have
           Case 7:20-cv-04373-PMH Document 13 Filed 11/02/20 Page 3 of 3




not yet been identified or named, let alone served with process, and there is no indication that Plaintiff’s

position seems likely to be of substance or that there are particularly complex issues requiring the

appointment of pro bono counsel. The Court is also unable to determine that Plaintiff is unable to

handle this case without assistance, although this conclusion may change as the action continues.

Therefore, because the Court does not find any circumstances which warrant the appointment of pro

bono counsel at this time, Plaintiff’s application must be DENIED without prejudice to renew it at a

later stage in the proceedings.

          Accordingly, the New York State Attorney General is directed to provide a response to

Plaintiff’s letter (Doc. 12) by November 16, 2020. Plantiff’s request for pro bono counsel (id.) is denied

without prejudice to Plaintiff's renewed application later in the case. The Court certifies under 28

U.S.C. § 1915(a)(3) that any appeal from this Order would not be taken in good faith and therefore IFP

status is denied for the purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45

(1962).

          The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff at the

address listed on ECF.

SO-ORDERED:

Dated: New York, New York
       November 2, 2020


                                                 ____________________________
                                                 Philip M. Halpern, U.S.D.J.
